DLD-257                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 11-2796
                                     ___________

                                 TEDDY ATKINSON,
                                          Appellant

                                           v.

                              DONNA ZICKEFOOSE
                      ____________________________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                              (D.C. Civil No. 11-cv-2600)
                     District Judge: Honorable Robert B. Kugler
                     ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     August 4, 2011

          Before: FISHER, BARRY and VAN ANTWERPEN, Circuit Judges.

                               (Filed: September 7, 2011)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      Atkinson, proceeding pro se, appeals the District Court’s dismissal of his petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. For the reasons that follow, we

will summarily affirm the judgment of the District Court.
       Atkinson was convicted of various drug-related offenses in the Northern District

of New York and is presently incarcerated at the Federal Correctional Institution at Fort

Dix, New Jersey. After his direct appeal to the United States Court of Appeals for the

Second Circuit, he filed a motion before the trial court to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255. That motion was denied as time barred in 2005.

Atkinson v. United States, No. 05-cv-286, 2005 WL 3555946 (N.D.N.Y. 2005).

       Atkinson initiated this case by filing a § 2241 petition in the District of New

Jersey in which he raised claims of ineffective assistance of trial and appellate counsel.

He additionally argued that he was entitled to equitable tolling of AEDPA’s one-year

statute of limitations and that the Northern District of New York had erred in dismissing

his original § 2255 motion as untimely. The District Court held that a § 2255 motion was

not an inadequate or ineffective means to raise Atkinson’s claims, and § 2241 relief was

therefore unavailable. The District Court dismissed the petition for lack of jurisdiction,

and Atkinson appealed.1

       The District Court correctly dismissed Atkinson’s petition. “Motions pursuant to

28 U.S.C. § 2255 are the presumptive means by which federal prisoners can challenge

their convictions or sentences that are allegedly in violation of the Constitution.”

Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002). A federal prisoner can seek


       1
         We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253. Our review of the
District Court's legal conclusions is plenary. See Rios v. Wiley, 201 F.3d 257, 262 (3d
Cir. 2000).


                                              2
relief under § 2241 only if the remedy provided by § 2255 is inadequate or ineffective to

test the legality of his detention. 28 U.S.C. § 2255; Cradle v. United States ex rel. Miner,

290 F.3d 536, 538 (3d Cir. 2002). The “inadequate or ineffective” exception is narrow,

and does not apply simply because a petitioner is unable to meet the stringent

gatekeeping requirements of the amended § 2255. Okereke, 307 F.3d at 120 (quoting In

re Dorsainvil, 119 F.3d 245, 251 (3d Cir. 1997)). Although Atkinson contends that §

2255 is inadequate or ineffective to raise his claims, he offers no explanation or argument

in support. Atkinson raised the same claims in his original, unsuccessful § 2555 motion,

and the instant § 2241 petition was no more than an attempt to relitigate that action.

Atkinson was therefore not entitled to raise his claims under § 2241. 2 Accordingly, the

District Court lacked jurisdiction over Atkinson’s claims and correctly dismissed the

action.

          Because Atkinson’s appeal presents no substantial question, we will summarily

affirm the judgment of the District Court. See 3d Cir. LAR 27.4 & I.O.P. 10.6. His

motion for the appointment of counsel is denied.



          2
         Any § 2255 motion attacking Atkinson’s conviction or sentence should be
brought in the Northern District of New York – his court of conviction – and not in the
District of New Jersey. See Application of Galante, 437 F.2d 1164, 1165 (3d Cir. 1971).
Of course, because Atkinson has already brought a § 2255 action, he cannot now file
another without leave from the Second Circuit. 28 U.S.C. § 2255(h). We concur with the
District Court that construing Atkinson’s petition as one for leave to file a second or
successive § 2255 motion and transferring it to that Court would not be in the interest of
justice. 28 U.S.C. § 1631.


                                              3